Exhibit 10.9

 

AGREEMENT OF SUBLEASE

   

THIS AGREEMENT OF SUBLEASE (the “Sublease”), made as of the 14th day of March,
2016, by and between GREATBATCH LTD., a New York corporation, whose business
address is 10000 Wehrle Drive, Clarence, New York 14031 (“Sublandlord”), and QiG
GROUP, LLC, a Delaware limited liability company, whose business address is 5830
Granite Parkway, 11th Floor, Plano, Texas 75024 (“Subtenant”).

 

W I T N E S S E T H:

 

WHEREAS, by that certain office lease dated as of November 26, 2014 between
Granite Park V Limited (“Overlandlord”), as landlord, and Sublandlord, as tenant
(the “Overlease”), Sublandlord leased from Overlandlord the entire 11th and 12th
floor located at 5830 Granite Parkway, Plano, TX 75024, consisting of 53,284
square feet (hereinafter “Sublessor’s Premises”);

 

WHEREAS, Subtenant desires to sublease from Sublandlord and Sublandlord is
willing to sublease to Subtenant a portion of the 11th Floor of the Sublessor’s
Premises, consisting of approximately 11,600 square feet (the “Subleased
Premises”), as more particularly shown on Exhibit B.

 

WHEREAS, Subtenant desires to have the non-exclusive right to use a portion the
11th Floor of the Sublessor’s Premises, consisting of approximately 7,400 square
feet (the “Common Area”), as more particularly shown on Exhibit B.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid by
Subtenant to Sublandlord, the mutual covenants herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows (capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed
thereto in the Overlease):

 

1.     Subleasing of Subleased Premises; Condition of Premises.

 

(a)     Sublandlord hereby subleases to Subtenant and Subtenant hereby hires
from Sublandlord, the Subleased Premises, upon and subject to all of the terms,
covenants, rentals and conditions hereinafter set forth, together with the right
in common with others to use the lobbies, stairways and other public and service
portions of the Building and the Land for the respective purposes for which they
are intended, and together with the parking rights expressly provided in this
Sublease, subject however to all applicable provisions hereof.

 

(b)     Subtenant shall accept the Subleased Premises in the condition and state
of repair on the date hereof, “as is”, subject to ordinary wear and tear between
the date hereof and the Commencement Date (as hereinafter defined), and
Subtenant expressly acknowledges and agrees that Sublandlord has made no
representations or warranties with respect to the Subleased Premises or the
Building and is not obligated, except for completion of the “punch-list” that
resulted from the build-out improvements completed for the Subleased Premise, to
make repairs of or to perform any work at, the Subleased Premises prior to the
delivery of the Subleased Premises.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Term.

 

The term of this Sublease shall commence on the date on which Overlandlord shall
consent to this Sublease, (the “Commencement Date”) and shall expire at 11:59
P.M. on March 15, 2018 (the “Expiration Date”), unless sooner terminated or
extended as hereinafter provided (the “Term”).

 

3.     Rent.

 

(a)     During the Term, from and after the Commencement Date, Subtenant shall
pay to Sublandlord rent (the “Rent”) at the rate of Two Hundred Thousand Dollars
($200,000) per annum, in equal monthly installments of Sixteen Thousand Six
Hundred Sixty Six Dollars and Sixty Six Cents ($16,666.66). Sublandord will
supply gas and electric utilities and telephone and internet services for
ordinary office use at no additional charge. In no event shall Sublandlord be
responsible or liable for the failure to supply Subtenant or for the failure of
Subtenant to receive, any utility service, nor shall Subtenant be entitled to
any cessation, abatement, reduction or other offset of Rent in the event of any
failure to receive any utility service.

 

(b)     The Rent shall be due and payable on the first (1st) day of each
calendar month during the Term at the office of Sublandlord, or at such other
place or places as Sublandlord may designate, at any time and from time to time
upon prior written notice to Subtenant, without any set-off or deduction of any
kind whatsoever, except that Subtenant shall pay to Sublandlord the first
monthly installment of Rent due under this Sublease, upon the execution of this
Sublease by both Sublandlord and Subtenant.

 

(c)     If Subtenant shall fail to pay any installment or other payment of any
Rent or other sums payable hereunder when due, interest shall accrue (and shall
be paid to Sublandlord immediately upon demand) on such installment or payment
as a late charge, from the date such installment or payment became due until the
date paid, at the rate of five percent (5%) per annum.

 

(d)     All amounts due under this Sublease are to be paid to Sublandlord (or
its designees) in lawful money of the United States by federal funds wire
transfer or by good and sufficient check, subject to collection, drawn on a bank
which is a member of the Federal Reserve System or a successor thereto.

 

4.     Parking. During the Term, Subtenant shall be entitled to use of, at no
additional cost to the Subtenant, five (5) of Sublandlord’s reserved parking
spaces and fifty (50) of Sublandlord’s unreserved parking spaces.

 

5.     Alterations.

 

Subtenant may make no changes, alterations, installations, additions,
improvements or decorations in, to or about the Subleased Premises without
Overlandlord’s and Sublandlord’s prior written consent, Sublandlord’s consent
shall not be unreasonably withheld, conditioned or delayed. In the event that
each of Overlandlord and Sublandlord shall consent to the performance by
Subtenant of any such change, alteration, installation, addition, improvement or
decoration, Subtenant shall perform same in accordance with the applicable
provisions of the Overlease. Subtenant shall restore the Subleased Premises to
the extent required pursuant to the Overlease unless specifically otherwise
agreed to in writing by Overlandlord.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

6.     Care, Surrender and Restoration of the Premises.

 

Upon the Expiration Date or earlier termination of the Term, Subtenant shall
quit and surrender the Subleased Premises to Sublandlord, broom clean, in good
order and condition, ordinary wear and tear excepted and Subtenant shall remove
all of its property therefrom. If the Expiration Date, or earlier termination of
the Term, falls on a Sunday, this Sublease shall expire at noon on the
immediately preceding Saturday unless such Saturday is a legal holiday, in which
case the Term shall expire at noon on the first business day immediately
preceding such Saturday. Subtenant shall observe and perform each of the
covenants contained in this Sublease and Subtenant’s obligations hereunder shall
survive the Expiration Date or earlier termination of this Sublease.

 

7.     Use.

 

(a)     Subtenant shall use and occupy the Subleased Premises for the operation
of an office, including uses ancillary thereto and for no other purpose.

 

(b)     Subtenant has the non-exclusive right to use in common with Sublandlord
the Common Areas. Sublandlord is responsible for the cleaning and maintenance of
the common areas;  provided, however, to the extent such cleaning, maintenance,
repairs or replacements are required as a result of any act, neglect, fault or
omission of Subtenant, Subtenant shall pay to Sublandlord, as additional Rent
within ten (10) days after demand, the costs of such cleaning, maintenance,
repairs and replacements.  Sublandlord shall not be liable to Subtenant for
failure to perform any such maintenance, repairs or replacements, unless
Sublandlord is the responsible party and shall fail to make such maintenance,
repairs or replacements and such failure shall continue for an unreasonable time
following written notice from Subtenant to Sublandlord of the need therefor.
Sublandlord reserves the right from time to time to do any of the following: (i)
make any changes, additions, improvements, maintenance, repairs or replacements
in or to the Common Areas; (ii) close temporarily any of the Common Areas while
engaged in making repairs, improvements or alterations to the Common Areas; and
(iii) perform such other acts and make such other changes with respect to the
Common Areas, as Sublandlord may, in the exercise of good faith business
judgment, deem to be appropriate. If Sublandlord is required to reconfigure the
Common Areas as a result of Sublandlord’s exercise of its rights under this
subsection (iii), Sublandlord shall provide Subtenant with reasonable notice of
the construction schedule to the extent that the Common Areas are affected, and
Sublandlord shall endeavor to minimize, as reasonably practicable, the
interference with Subtenant’s business as a result of any such construction.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

8.     Subordination to and Incorporation of Terms of the Overlease.

 

(a)     This Sublease is in all respects subject and subordinate to all of the
terms, provisions, covenants, stipulations, conditions and agreements of the
Overlease, and, except as otherwise expressly provided in this Sublease, all of
the terms, provisions, covenants, stipulations, conditions, rights, obligations,
remedies and agreements of the Overlease are incorporated in this Sublease by
reference and made a part hereof as if herein set forth at length, and shall, as
between Sublandlord and Subtenant (as if they were the Landlord and Tenant,
respectively, under the Overlease, and as if the word “Lease” were “Sublease”),
constitute the terms of this Sublease, Basic Lease Information paragraphs 1, 3,
4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, Exhibits B, B-1, D, D-1,
D-2, E, F, G, H, Riders 1, 2, 3, 4, 5, the 2nd and 3rd sentences of Section
1.1.1, Section 1.1.2, Section 1.1.3, Section 1.2, Section 2.1, Section 2.2,
Section 4.1.2, Section 4.1.3(c), Section 4.5, Section 5.1, Section 5.2, Section
5.3.2, Section 6.1, Section 6.3.1, Section 6.3.2, Section 7.3, Section 7.6,
Section 15.7, Section 15.15, Section 15.22, Section 15.23, Section 15.24 and
Section 15.25 of the Overlease, as well as such other terms of the Overlease as
do not relate to the Subleased Premises or are inapplicable, inconsistent with,
or that are specifically modified by, the terms of this Sublease. In furtherance
of the foregoing, Subtenant shall not take any action or do or permit to be done
anything which (i) is or may be prohibited to Sublandlord, as tenant under the
Overlease, (ii) might result in a violation of or default under any of the
terms, covenants, conditions or provisions of the Overlease or any other
instrument to which this Sublease is subordinate, or (iii) would result in any
additional cost or other liability to Sublandlord pursuant to the terms of the
Overlease and is not permitted by the terms of this Sublease. This clause shall
be self-operative and no further instrument of subordination shall be required.
As between Sublandlord and Subtenant, in the event of any inconsistency between
this Sublease and the Overlease, this Sublease shall control.

 

(b)     In the event that the Overlease is cancelled or terminated, Subtenant
shall, at the option of Overlandlord, attorn to and recognize Overlandlord, as
Sublandlord hereunder, and shall, promptly upon Overlandlord’s request, execute
and deliver all instruments reasonably necessary or appropriate to confirm such
attornment and recognition, provided that Overlandlord agrees to recognize
Subtenant as subtenant under the Sublease. Subtenant hereby waives all rights
under any present or future law to elect, by reason of the termination of the
Overlease, to terminate this Sublease or surrender possession of the Subleased
Premises, provided that Overlandlord agrees to recognize Subtenant as subtenant
under the Sublease.

 

(c)     References in the Overlease to work or repairs to be performed or
services or maintenance to supplied by “Landlord” in respect of the Premises
shall continue to mean and provide that such work or repairs shall be performed
and services or maintenance provided by Overlandlord (and not by Sublandlord)
pursuant to the terms, covenants and conditions of the Overlease relating to the
Subleased Premises, applicable to the Subleased Premises.

 

(d)     Except as otherwise expressly set forth herein, all notice or cure
periods of Subtenant provided for herein or other time limits for Subtenant to
perform any act, condition or covenant, or exercise any right or remedy, shall
be the same as those provided for in the Overlease, but reduced by the greater
of 25% (rounded to the greatest reduction) or two (2) days and, if notice is
required, measured from the earlier of the date on which notice is given to
Subtenant by either Overlandlord or Sublandlord. Under no circumstances shall
Subtenant’s notice period be less than five (5) business days.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

9.     Subtenant’s Obligations.

 

Except as specifically set forth herein to the contrary, all acts to be
performed by, and all of the terms, provisions, covenants, stipulations,
conditions, obligations and agreements to be observed by, Sublandlord, as tenant
under the Overlease, shall, to the extent that the same relate to the Subleased
Premises, be performed and observed by Subtenant, and Subtenant’s obligations in
respect thereof shall run to Sublandlord or Overlandlord as may be required by
the respective interests of Sublandlord and Overlandlord. Subtenant shall
indemnify Sublandlord against, and hold Sublandlord harmless from, all
liabilities, losses, obligations, damages, penalties, claims, costs and expenses
(including, without limitation, attorneys’ fees and other costs) which are paid,
suffered or incurred by Sublandlord as a result of the nonperformance or
nonobservance of any such terms, provisions, covenants, stipulations,
conditions, obligations or agreements by Subtenant, unless such nonperformance
or nonobservance is caused by Sublandlord’s actions or failure to act.

 

10.     Sublandlord’s Obligations; Quiet Enjoyment.

 

(a)     Notwithstanding anything contained in this Sublease to the contrary,
Sublandlord shall have no responsibility to Subtenant for, and shall not be
required to provide, any of the services or make any of the repairs or
restorations which Overlandlord has agreed to make or provide, or cause to be
made or provided, under the Overlease and Subtenant shall rely upon, and look
solely to, Overlandlord for the provision of such services and the performance
of such repairs and restorations. Sublandlord shall, promptly upon Subtenant's
request and, make demands of and send notice to Overlandlord and otherwise
cooperate with Subtenant (including, without limitation, the execution of
appropriate documents) in order to exercise and/or enforce, as the case may be,
the rights, obligations, covenants, agreements, terms, provisions and conditions
contained in the Sublease and to obtain redress for any breach on the part of
the Overlandlord thereunder. Sublandlord shall use its best efforts to assist
Subtenant in obtaining all services, repairs, alterations, replacements, access,
appurtenances, and deliveries and enforcing other rights to which Subtenant or
Sublandlord, as tenant, is entitled under the Prime Lease. Subtenant shall not
make any claim against Sublandlord for any damage which may result from, nor
shall Subtenant’s obligations hereunder, including, without limitation,
Subtenant’s obligation to pay all Rent when due, be impaired by reason of, (a)
the failure of Overlandlord to keep, observe or perform any of its obligations
under the Overlease, or (b) the acts or omissions of Overlandlord or any of its
agents, contractors, servants, employees, invitees or licensees.

 

(b)     Sublandlord covenants that, subject to (i) the Overlease and
Overlandlord’s performance thereunder, and (ii) all matters to which the
Overlease may be subject from time to time, Subtenant, on paying the all amounts
due hereunder (including, without limitation, the Rent) and performing all its
other obligations under this Sublease, shall and may quietly have, hold and
enjoy the Subleased Premises for the term aforesaid in accordance with the terms
hereof.

 

(c)     Sublandlord covenants and agrees that Sublandlord shall not, without
Subtenant’s prior written consent, do or suffer or permit anything to be done or
suffered, including, without limitation, entering into any amendment of the
Overlease which would cause the Overlease to be canceled or terminated,
forfeited or which would decrease Subtenant’s rights or increase Subtenant’s
obligations or liabilities under this Sublease or the Overlease or cause
Subtenant to become liable to Overlandlord for any damages, claims or penalties.
Sublandlord shall not do or permit to be done anything which would constitute a
violation or breach of any of the terms, conditions or provisions of the Lease
or which would cause the Overlease to be terminated or forfeited by virtue of
any right termination or forfeiture reserved or vested in Overlandlord.
Sublandlord further covenants and agrees that it will not agree to a voluntary
termination of the Overlease unless, in connection therewith, the Overlandlord
accepts this Sublease as a direct lease between Overlandlord and Subtenant. If
Sublandlord shall default in the performance of any of its obligations under
this Sublease, Subtenant, without being under any obligation to do so and
without thereby waiving such default, may remedy such default for the account
and at the expense of Sublandlord without notice, in case of emergency, and in
all other cases if the default continues after ten (10) days from the date of
giving by Subtenant to Sublandlord of written notice of intention to do so,
unless Sublandlord shall have commenced to remedy such default and shall
thereafter diligently cannot prosecute such remedy to completion.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(d)     Sublandlord hereby indemnifies and holds harmless Subtenant from and
against any and all liabilities, damages, costs and expenses of every kind,
including, without limitation, reasonable attorney’s fees and costs, incurred by
Subtenant in connection with or arising out of (i) any misrepresentation by
Sublandlord herein, or (ii) any breach by Sublandlord of its obligations under
this Sublease or the Lease.

 

11.     Sublandlord’s Representations and Warranties.

 

Sublandlord represents to Subtenant that the Overlease is in full force and
effect, that no default exists on the part of any party to the Overlease, and
that true, accurate and complete copies of the Overlease and all amendments
thereto are attached hereto.

 

Sublandlord represents and warrants that (a) it holds a valid leasehold interest
in the Sublease Premises, (b) it has the full right, power and authority to
lease the Sublease Premises to Subtenant as provided in this Sublease without
any need for obtaining any consents or approvals from any party, including,
without limitation, any mortgagee’s or other entities, except for Overlandlord,
(c) the person executing this Sublease on behalf of Sublandlord is duly
authorized to do so and is authorized to act on behalf of Sublandlord, (d) this
Sublease and all documents to be executed pursuant hereto by Sublandlord are
binding upon and enforceable against Sublandlord in accordance with their
respective terms, and (e) the transaction contemplated hereby will not result in
a breach of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, or other agreement to which Sublandlord, or, to
Sublandlord’s best knowledge, the Overlease, the Sublease Premises or the
building, are subject or by which the same are bound.

 

12.     Covenants with respect to the Overlease.

 

In the event that Subtenant shall be in default of any term, provision,
covenant, stipulation, condition, obligation or agreement of, or shall fail to
honor any obligation under, this Sublease, Sublandlord, on giving the notice
required by the Overlease (as modified pursuant to Section 16 hereof) and
subject to the right, if any, of Subtenant to cure any such default within any
applicable grace period provided in the Overlease (as modified pursuant to
Section 16 hereof), shall have available to it all of the remedies available to
Overlandlord under the Overlease in the event of a like default or failure on
the part of Sublandlord, as tenant thereunder. Such remedies shall be in
addition to all other remedies available to Sublandlord at law or in equity.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

13.     Broker.

 

Subtenant and Sublandlord represent and warrant that they have not dealt with
any broker or finder in connection with this Sublease. Sublandlord and Subtenant
hereby agree to indemnify and hold each other harmless from and against any and
all liabilities, losses, obligations, damages, penalties, claims, costs and
expenses (including, without limitation, attorneys’ fees and other charges)
arising out of any claim, demand or proceeding for a real estate brokerage
commission, finder’s fee or other compensation made by any person or entity in
connection with this Sublease and arising out of the breach on their respective
parts of any representation or warranty contained in this Section 13. The
provisions of this Section 13 shall survive the Expiration Date or earlier
termination of this Sublease.

 

14.     Indemnification of Sublandlord.

 

Subtenant agrees to indemnify Sublandlord against and hold Sublandlord harmless
from, any and all liabilities, losses, obligations, damages, penalties, claims,
costs and expenses (including, without limitation, attorneys’ fees and other
charges) which are paid, suffered or incurred by Sublandlord as a result of (a)
any personal injuries or property damage occurring in, on or about the Subleased
Premises during the Term, (b) any work or thing done, or any condition created,
by Subtenant in, on or about the Subleased Premises or the Building during the
Term, or (c) any act or omission of Subtenant or Subtenant’s agents,
contractors, servants, employees, invitees or licensees during the Term.

 

15.     Approvals or Consents.

 

In all provisions of the Overlease requiring the approval or consent of
Overlandlord, Subtenant shall be required to obtain the express written approval
or consent of Sublandlord, which consent shall be subject to the approval or
consent of Overlandlord, pursuant to the Overlease. If Sublandlord shall give
its consent to any request made by Subtenant then Sublandlord hereby agrees to
promptly furnish to Overlandlord copies of such request for consent or approval
received from Subtenant. If Overlandlord shall refuse to give its consent or
approval to any request made by Subtenant then Sublandlord’s refusal to give its
consent or approval to such request shall be deemed to be reasonable. Whenever a
provision of the Overlease incorporated herein by reference requires or refers
to Overlandlord’s consent, approval, or authorization, Sublandlord shall use
good faith efforts to obtain Overlandlord’s consent. Wherever required under
this Sublease or the Overlease, Sublandlord shall not unreasonably withhold its
consent, approval or authorization.

 

16.     Time Limits; Notices as to the Subleased Premises.

 

Sublandlord and Subtenant shall, promptly after receipt thereof, furnish to each
other a copy of each written notice, demand or other communication received from
Overlandlord with respect to the Subleased Premises.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

17.     Assignment and Subletting.

 

Notwithstanding anything to the contrary contained herein or in the Overlease,
Subtenant, for itself, its successors and assigns, expressly covenants that it
shall not assign (whether by operation of law or otherwise), pledge or otherwise
encumber this Sublease, or sublet all or any portion of the Subleased Premises,
without obtaining, in each instance, the prior written consent of Overlandlord
and the prior written consent of Sublandlord, which consent shall be within
Sublandlord’s sole discretion. Sublandlord reserves the right to transfer and
assign its interest in and to this Sublease to any entity or person who shall
succeed to and assume in writing Sublandlord’s interest in and to the Overlease.
Sublandlord shall promptly provide Subtenant notice of its assignment of its
interest in and to this Sublease.

 

18.     End of Term; Holding Over.

 

(a)     Subtenant acknowledges that possession of the Subleased Premises must be
surrendered to Sublandlord on the Expiration Date or earlier termination of this
Sublease, in the same condition as set forth in Section 6 hereof, subject to
normal wear and tear. Subtenant agrees to indemnify Sublandlord against and hold
Sublandlord harmless from, any and all liabilities, losses, obligations,
damages, penalties, claims, costs and expenses (including, without limitation,
attorneys’ fees and other charges) which are paid, suffered or incurred by
Sublandlord as a result of the failure of, or the delay by, Subtenant in so
surrendering the Subleased Premises, including, without limitation, any claims
made by Overlandlord or any succeeding tenant founded on such failure or delay,
unless such failure or delay in surrendering the Subleased Premises was caused
by Sublandlord.

 

(b)     In addition to all other rights and remedies Sublandlord has under this
Sublease, at law or in equity, if Subtenant shall fail to surrender vacant
possession of the Subleased Premises on or prior to the expiration or earlier
termination of the term of this Sublease in accordance with the provisions
hereof, (i) Subtenant shall pay to Sublandlord (a) for each month or partial
month during which Subtenant holds over in the Subleased Premises after the
expiration (or after the earlier termination for any cause) of the term of this
Sublease, a sum equal to 100% of all rents, damages, costs, expenses or other
sums of any kind Sublandlord is obligated to pay to Overlandlord or other party
as a result of such holdover (such sums to be paid as and when due and payable
by Sublandlord) and (ii) Subtenant shall indemnify and hold harmless Sublandlord
for any and all reasonable and actual loss, cost, damage, liability or expense
(including, without limitation, losses caused by Sublandlord's inability to
occupy the Subleased Premises following termination, reasonable attorneys’ fees,
court costs and disbursements) incurred by Sublandlord arising from or by reason
of Subtenant's failure to surrender vacant possession of the Subleased Premises
upon the expiration or earlier termination of this Sublease.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

19.     Destruction, Fire and other Casualty.

 

If the whole or any part of the Subleased Premises shall be damaged by fire or
other casualty and the Overlease is not terminated on account thereof by
Overlandlord then this Sublease shall remain in full force and effect and
Subtenant’s obligation to pay Rent hereunder shall abate only proportionate to
the extent that the Rent for the Subleased Premises shall abate under the terms
of the Overlease.

 

20.     Notices.

 

Any notice, request or demand (each, a “Notice”) permitted or required to be
given by the terms and provisions of this Sublease, or by any law or
governmental regulation, shall be in writing. All Notices shall be sent by (i)
hand delivery, (ii) reputable overnight delivery service (prepaid by sender),
with acknowledgment receipt returned, (iii) legible fax with receipt of
transmission, or (iv) registered or certified mail, return receipt requested
(postage-prepaid):

 

(a)     if to Sublandlord, to the following address: Greatbatch Ltd. 10000
Wehrle Drive, Clarence, NY 14031, Attn: General Counsel.

 

(b)     if to Subtenant, to the following address: 5830 Granite Parkway, 11th
Floor, Plano, Texas 75024, Attn: General Counsel.

 

Either party hereto may designate a different address or facsimile number for
Notices to such party by serving notice of such change in accordance with this
Section 20. All notices may be given by counsel for the parties with the same
force and effect as if given by the parties. Notices shall be deemed delivered
when received (or, if receipt is refused, when refused).

 

21.     Sublease Conditional Upon Overlandlord’s Consent.

 

Sublandlord and Subtenant each acknowledge and agree that this Sublease is
subject to the unconditional consent of Overlandlord, as required by Article 11
of the Overlease. Promptly after the execution and delivery of this Sublease,
Sublandlord shall request Overlandlord’s consent hereto in accordance with the
terms of the Overlease. Notwithstanding anything set forth in this Sublease to
the contrary, Sublandlord shall not be obligated to perform any acts, expend any
sums or bring any lawsuits or other legal proceedings, in order to obtain such
consent. If Overlandlord does not consent to this Sublease within thirty (30)
days after the date hereof, then either party may elect to cancel this Sublease
by giving notice to the other party after the expiration of said thirty (30) day
period, but prior to the giving of said consent by Overlandlord to this
Sublease. If this Sublease is cancelled by either party, and this Sublease shall
be of no further force and effect.

 

22.     No Waiver.

 

No act or thing done by Sublandlord or Sublandlord’s agents during the Term
shall be deemed an acceptance of a surrender of the Subleased Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Sublandlord. The failure of either party to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this
Sublease shall not prevent a subsequent act, which would have originally
constituted a violation of the provisions of this Sublease, from having all of
the force and effect of an original violation of the provisions of this
Sublease. The receipt by Sublandlord of Rent or any other payment with knowledge
of the breach of any covenant of this Sublease shall not be deemed a waiver of
such breach. No provision of this Sublease shall be deemed to have been waived
by either party, unless such waiver be in writing signed by such party. No
payment by Subtenant or receipt by Sublandlord of a lesser amount than the
monthly Rent or other payment herein stipulated shall be deemed to be other than
on account of the earliest stipulated Rent or other payment, or as Sublandlord
may elect to apply same, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent or other payment be deemed
an accord and satisfaction, and Sublandlord may accept such check or payment
without prejudice to Sublandlord’s right to recover the balance of such Rent or
other payment or to pursue any other remedy provided in this Sublease.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

23.     Miscellaneous.

 

(a)     The provisions of this Sublease shall be governed and interpreted in
accordance with the laws of the State of Texas.

 

(b)     This Sublease may not be modified, amended, extended, renewed,
terminated or otherwise modified except by a written instrument signed by both
of the parties hereto.

 

(c)     It is acknowledged and agreed that all understandings and agreements
heretofore had between the parties hereto are merged in this Sublease, which
alone fully and completely expresses their agreement with respect to the subject
matter hereof. This Sublease has been executed and delivered after full
investigation by each of the parties hereto, and neither party hereto has relied
upon any statement, representation or warranty which is not specifically set
forth in this Sublease. This Sublease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Sublease to be drafted.

 

(d)     TIME SHALL BE OF THE ESSENCE with respect to ALL TIME LIMITS SET FORTH
HEREIN.

 

(e)     The terms, covenants and conditions contained in this Sublease shall
bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

 

(f)     Each of Sublandlord and Subtenant represents to the other that it has
full power and authority to enter into this Sublease and to perform its
obligations hereunder and the persons executing this Sublease on its behalf are
duly authorized to do so.

 

(g)     The failure of Sublandlord or Subtenant to insist in any one or more
instances upon the strict performance of any of the covenants, agreements,
terms, provisions or conditions of this Sublease, or to exercise any election or
option contained herein, shall not be construed as a waiver or relinquishment,
for the future or in any other instance, of such covenant, agreement, term,
provision, condition, election or option but the same shall continue and remain
in full force and effect. No waiver of any covenant, agreement, term, provision
or condition of this Sublease shall be deemed to have been made, unless
expressed in writing and duly executed by the waiving party.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

(h)     The parties hereto waive any right to trial by jury in any summary
proceeding that may be instituted hereafter by Sublandlord against Subtenant in
respect of the Subleased Premises, or in any action that may be brought to
recover any Rent or any other sum due under this Sublease or damages under this
Sublease.

 

(i)     This Sublease may be executed in two or more counterparts and by
facsimile, each of which shall be deemed an original, but all such counterparts
together shall constitute one and the same instrument.

 

(j)     This Sublease does not constitute an offer to sublease the Subleased
Premises to Subtenant and Subtenant shall have no rights with respect the
subleasing of the Subleased Premises unless and until Sublandlord, in its sole
and absolute discretion, elects to be bound hereby by executing and
unconditionally delivering to Subtenant an original counterpart hereof.

 

(No further text on this page)

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Sublease has been duly executed as of the day and year
first above written.

 

 

  SUBLANDLORD:        

 

GREATBATCH LTD.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Thomas J. Hook

 

 

Name:

Thomas J. Hook 

 

 

Title:

CEO 

 

 

 

 

SUBTENANT:

 

        QIG GROUP, LLC  

 

 

 

 

 

 

 

 

 

By:

 /s/ Scott F. Drees

 

 

Name:

Scott F. Drees 

 

 

Title:

CEO 

 

 

 
-12-

--------------------------------------------------------------------------------

 

  

Exhibit A

 

Redacted Copy of Overlease

  

  

 

 


--------------------------------------------------------------------------------

 

   

Exhibit B

 

The Subleased Premises

 

 

  

The floor plans which follow are intended solely to identify the general
location of the Subleased Premises and Common Area and should not be used for
any other purpose. All areas, dimensions and locations are approximate, and any
physical conditions may not exist as shown.

 

 